Exhibit 10.1

 

SECOND AMENDMENT TO RIGHTS AGREEMENT

 

THIS SECOND AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”) is entered into on
May 12, 2010, between THQ Inc., a Delaware corporation (the “Company”), and
Computershare Investor Services, LLC, as Rights Agent (the “Rights Agent”).

 

WHEREAS, the Company and the Rights Agent entered into that certain Amended and
Restated Rights Agreement, dated as of August 22, 2001 and amended on April 9,
2002 (the “Rights Agreement”);

 

WHEREAS, on May 11, 2010, the Board of Directors of the Company (the “Board”)
approved and adopted a Section 382 Rights Agreement to be entered into between
the Company and Computershare Trust Company, N.A. (the “Section 382 Rights
Agent”)  on May 12, 2010 (the “Section 382 Rights Agreement”);

 

WHEREAS, pursuant to Section 29 of the Rights Agreement the Board of Directors
of the Company (the “Board”) has the exclusive power and authority to administer
the Rights Agreement and to exercise all rights and powers specifically granted
to the Board or to the Company, or as may be necessary or advisable in the
administration of the Rights Agreement, including, without limitation, the right
and power to make all determinations deemed necessary or advisable for the
administration of the Rights Agreement (including a determination to amend the
Rights Agreement); and

 

WHEREAS, the Board has authorized the amendment of the Rights Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.             Amendment of the Rights Agreement.  Clause (i) of Section 7(a) of
the Rights Agreement is hereby amended and restated in its entirety as follows:

 

“(i) immediately upon the execution and delivery of the Section 382 Rights
Agreement by the Company and the Section 382 Rights Agent (the “Final Expiration
Date”),”

 

2.             Effectiveness of the Amendment.  This Amendment shall be deemed
effective immediately upon the execution and delivery of the Section 382 Rights
Agreement by the Company and the Section 382 Rights Agent.

 

3.             Amendment Controls.  If this Amendment conflicts with or is
inconsistent with any provision contained in the Rights Agreement, this
Amendment shall control.  This Amendment shall be considered a part of the
Rights Agreement.

 

4.             Governing Law.  This Amendment shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such State applicable
to contracts made and to be performed entirely within such State.

 

--------------------------------------------------------------------------------


 

5.             Counterparts; Facsimile and PDFs.  This Amendment may be executed
in any number of counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.  A facsimile or .pdf signature
delivered electronically shall constitute an original signature for all
purposes.

 

(Signature Page Follows)

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Rights Agreement to be duly executed as of the date first written above.

 

 

 

THQ INC.

 

 

 

 

 

By:

/s/ Edward L. Kaufman

 

Name: Edward L. Kaufman

 

Title: Executive Vice President, Business and Legal Affairs

 

 

 

 

 

COMPUTERSHARE INVESTOR SERVICES, LLC

 

 

 

 

 

By:

/s/ Dennis V. Moccia

 

Name: Dennis V. Moccia

 

Title: Manager, Contract Administration

 

Signature Page to Second Amendment to Rights Agreement

 

--------------------------------------------------------------------------------